Citation Nr: 1542805	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  13-20 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right foot condition.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board previously considered this matter in May 2015, when, in pertinent part, it reopened a previously denied claim for a right ankle disability, and remanded both issues on appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As stated in the May 2015 remand, the Veteran was afforded an April 2014 VA examination to determine the etiology of his right foot and right ankle conditions.  The examiner opined that the Veteran's current right foot and right ankle disabilities were less likely than not related to his active service as a paratrooper.  In its May 2015 decision, the Board found that the examiner's opinion was inadequate because it did not provide a detailed rationale for its conclusion.  As such, it remanded for an addendum opinion. 

Pursuant to the May 2015 remand, the April 2014 VA examiner issued an addendum opinion in July 2015.  The opinion states that based on objective medical evidence, it is less likely than not that current right foot and right ankle symptoms are related to service, and that a specific etiology would be mere conjecture.  In support of this conclusion, the examiner simply noted that service treatment records were silent for treatment of the current right foot and ankle disabilities, and that the Veteran had a complicated history of trauma to the right lower extremity.  This new opinion is almost identical to the April 2014 VA opinion and, significantly, also lacks a detailed rationale.  Therefore, the opinion remains inadequate, and the prior remand directive was not substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998). 

Additionally, the Board notes that both the April 2014 and July 2015 VA opinions are ambiguous with regard to whether, in the examiner's mind, there is sufficient evidence to offer an opinion without resort to mere speculation.  On the one hand, the examiner opined that the claimed disabilities are less likely than not related to service; on the other, he stated that a specific etiology would be more conjecture.  On remand, the VA examiner should clarify this aspect of the opinion.  If the examiner concludes that he or she cannot offer a nexus opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file, including a copy of this remand, to an individual other than the person who conducted the April 2014 VA examination and provided the July 2015 VA addendum opinion, for an addendum opinion following file review regarding the Veteran's right foot and right ankle disabilities.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.  

The examiner should respond to the following:

(a)  Is at least as likely as not (probability of 50 percent or higher) that the Veteran's current right ankle disability is related to his active military service, to include his duties as a paratrooper?  

(b)  Is at least as likely as not (probability of 50 percent or higher) that any of the Veteran's current right foot disabilities is related to his active military service, to include his duties as a paratrooper?  

In answering these questions, the examiner should consider and discuss the contents of the July 2013 letter from a private physician.  This physician stated that he treated the Veteran in May 1988 for a right ankle sprain and that X-rays at the time showed an abnormally large amount of bone chips floating in the tissue around his right foot and ankle, a disability picture that the physician deemed unrelated to the then recent sprain.  He opined that, absent any other history of right ankle trauma, the Veteran's service as a paratrooper was the only reasonable explanation for right foot and right ankle trauma that would have caused the presence of the bone chips.  The examiner should address the question of whether such disability picture (as described in the July 2013 letter) is related to the Veteran's service as a paratrooper and, if so, whether any current right foot or right ankle disability is related to such disability picture?

The examiner must also consider the Veteran's lay statements regarding his parachute activity in service, to include his assertion that he had at least 78 jumps, with heavy gear and in all types of adverse weather and terrain.  See statements from January 2012, June 2012, and August 2012.  Similarly, the examiner must consider the Veteran's assertion that by 1981 he knew that the parachute jumps were taking a toll on his body, but did not report any complaints based on company ethos and a fear of being removed from paratrooper duty.  See August 2012 statement.

The examiner should provide a detailed rationale for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence.  The examiner must provide a reason if he or she rejects the lay reports, and the lay statements cannot be rejected due solely to a lack of medical documentation.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

 

_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




